Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-32, 34 and 36-39 are pending in this application.

Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 05/10/2022 is acknowledged. After further review of the case, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.

Specification
3.	The abstract of the disclosure is objected to because the abstract submitted with the case on 03/30/2010 is part of WIPO document with irrelevant information such as publication date, inventor name, etc.  It is recommended that applicants submit an abstract in a separate sheet of paper (one page).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 30, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a.  Regarding claim 30, the phrase "such as" or “for example, e.g.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)

	b.  Claim 36 is rejected because it has two problems.  In claim 36, the phrase “cancer, sarcoma, carcinoma, blastoma, lymphoma and leukemia” is not clear.  The recitation of “sarcoma, carcinoma, blastoma, lymphoma and leukemia” after the broader term “cancer” is incorrect. Note that “sarcoma, carcinoma, blastoma, lymphoma and leukemia” are cancer types. Second, the term “cancer” is indefinite. Applicants have recited specific cancer types in original claim 36, but deleted them I amended claim 36.  In order to overcome this rejection, the examiner recommends that applicants recite specific cancers from claim 38.  

c.  Claim 37 is rejected because the phrase “conditions otherwise mediated by the immune system and conditions associated with acute chronic hyperglycemia” is indefinite. What is covered and what is not? How are the conditions mediated by the immune system? How are the conditions associated with acute chronic hyperglycemia?  Applicants have to recite specific diseases from claim 39 or alternatively applicants can restore original claim 37 (without preferably) to overcome this rejection.   

Claim Objections
6.	Claims 27 and 29 are objected to because of the following informalities: The term “and” is missing from said claims.  For example, the compounds of claims 26/28 ……are selected from the group consisting of: A, B, C, D, and E. Applicants have to add the term “and” before the last choice,  See below for claim 27.

    PNG
    media_image1.png
    161
    176
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    156
    226
    media_image2.png
    Greyscale

Appropriate correction is required.


Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 11/13/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Allowable Subject Matter
8.	Claims 1-26, 28, 31-32 and 34 are allowed.

Objection
9.	Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 23, 2022